DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
		
This application has been amended as follows:
Claims 1, 3-4, 5-7, 13 and 20 are amended.
Claim 2 is cancelled.
Pending claims have been amended as follows:
1.	(Currently Amended) A toothbrushing monitoring system, comprising: 
a tracker configured to be mounted to a toothbrush and comprising: 
at least one motion sensor configured to generate first raw motion data in response to detection of motion of the toothbrush; and 
at least one transceiver configured to output packets of the first raw motion data generated by the at least one motion sensor without analyzing the first raw motion data to identify a first quadrant coverage associated with the tracker; 
at least one relay device configured to wirelessly receive the packets of the first raw motion data from the tracker and communicate the packets of the first raw motion data over a network without analyzing the first raw motion data to identify the first quadrant coverage associated with the tracker; and 
a remote processing system comprising a server and a database, separate from the tracker and the at least one relay device, configured to: 
receive the packets of the first raw motion data transmitted over the network; 
receive other packets of a second raw motion data from a plurality of other trackers that are communicated by a plurality of other relay devices that do not receive the packets of the first raw motion data from the tracker, and 
process the packets and the other packets to identify the first quadrant coverage associated with the tracker and a second quadrant coverage associated with each one of the plurality of other trackers to generate brushing data that is further processed to determine comparative brushing adequacy based on predetermined criteria,
wherein the packets and the other packets arrive at the server at overlapping periods of time and in variable order, and wherein the server is configured to concatenate 

3.	(Currently Amended) The toothbrushing monitoring system of claim 1 wherein the remote processing system further comprises data receivers, and wherein each data receiver receives the packets of the first raw motion data from the at least one relay device and receives the other packets of the second raw motion data from the plurality of other relay devices and extracts the first raw motion data from the packets and extracts the second raw motion data from the other packets.

4.	(Currently Amended) The toothbrushing monitoring system of claim 3 wherein the server is configured to transform the first raw motion data from said each data receiver and the second raw motion data from said each data receiver into transformed first raw motion data and transformed second raw motion data in a supported format, and then process the transformed first raw motion data and the transformed second raw motion data to perform analysis of brushing performance and adequacy, based on a set of criteria, models and algorithms.

5.	(Currently Amended) The toothbrushing monitoring system of claim 1 wherein the at least one relay device is configured to perform, on the first raw motion data, one or more of: data compression, de-compression, encryption, decryption, digital signature, authentication, hashing, and the message digest.

6.	(Currently Amended) The toothbrushing monitoring system of claim 1 wherein the tracker comprises a rigid housing in which the at least one motion sensor and the at least one transceiver are disposed.

7.	(Currently Amended) The toothbrushing monitoring system of claim 6 wherein the tracker further comprises a flexible case in which the housing is disposed.

13.	(Currently Amended) An apparatus comprising: 
a housing that is configured to be mounted to a toothbrush; 
a tracker comprising the housing and further comprising:
at least one motion sensor disposed within the housing and configured to detect motion and generate a first raw motion data in response to the detection of the motion; and 
at least one transceiver disposed within the housing and configured to output packets of the first raw motion data generated by the at least one motion sensor from the housing to a remote processing system; 
wherein the remote processing system comprising a server and a database that receives the packets of the first raw motion data and receives other packets of a second raw motion data from other transceivers associated with other housings mounted to other toothbrushes from other households and processes the packets of the first raw motion data and the other packets of the second raw motion data to identify a first quadrant coverage associated with the toothbrush and a second quadrant coverage associated with the other toothbrushes, whereby the first raw motion data from the toothbrush is made available for processing with the second raw motion data from the other toothbrushes to generate brushing data indicative of comparative brushing activity, 
wherein the packets and the other packets arrive at the server at overlapping periods of time and in variable order, and wherein the server is configured to concatenate 

20.	(Currently Amended) A method comprising: 
sensing motion and outputting packets of a first raw motion data with a plurality of trackers, each of the trackers configured to be mounted to a different toothbrush of a plurality of toothbrushes, at least some of which are in different households, and comprising at least one motion sensor configured to generate the first raw motion data and at least one transceiver configured to output the packets of the first raw motion data; and
receiving and processing the packets of the first raw motion data  and other packets of a second raw motion data from other trackers mounted to other toothbrushes from other households by a remote processing system; wherein the remote processing system comprising a server and a database, outside the trackers, to identify a first quadrant coverage associated with each of the trackers and a second quadrant coverage associated with each of the other trackers, and to generate brushing data that is further processible to determine comparative brushing adequacy based on predetermined criteria,
wherein the packets and the other packets arrive at the server at overlapping periods of time and in variable order, and comprising the server concatenating 

Reasons for Allowance:
	Prior art of record does not teach, or make obvious toothbrushing monitoring system, comprising: at least one relay device configured to wirelessly receive the packets of raw motion data from the tracker and communicate the packets of raw motion data over a network without analyzing the raw motion data to identify the quadrant coverage associated with the tracker; and a remote processing system comprising a server and a database, separate from the tracker and the relay device, configured to: receive the packets of raw motion data transmitted over the network; receive other packets of raw motion data from a plurality of other trackers that are communicated by a plurality of other relay devices that do not receive the packets of raw motion data from the tracker, and process the packets and the other packets to identify the quadrant coverage associated with the tracker and quadrant coverage associated with each one of the plurality of other trackers to generate brushing data that is further processed to determine comparative brushing adequacy based on predetermined criteria, wherein the packets and the other packets arrive at the server at overlapping periods of time and in variable order, and wherein the server is configured to concatenate ones of the packets that are associated with a first same brushing activity, concatenate ones of the other packets that are associated with a second same brushing activity, verify integrity of the packets and the other packets with message digest, verify correct sequence ordering of the packets and the other packets with monotonically increasing counters, and verify message entirety with flag indicators.
	US2015/0127371A1 to Dykes discloses a toothbrushing monitoring system, comprising: a tracker configured to be mounted to a toothbrush (fig 1, par[0014], [0015]) and comprising at least one motion sensor configured to generate raw motion data in response to detection of motion of the toothbrush (par[0014], [0027], [0028]) and at least one transceiver (par[0026]), at least one transceiver configured to output the raw motion data generated by the at least one motion sensor (par[0026], [0030], [0042], [0043]).
Dykes does not disclose the toothbrushing monitoring system, comprising: at least one relay device configured to wirelessly receive the packets of raw motion data from the tracker and communicate the packets of raw motion data over a network without analyzing the raw motion data to identify the quadrant coverage associated with the tracker; and a remote processing system comprising a server and a database, separate from the tracker and the relay device, configured to: receive the packets of raw motion data transmitted over the network; receive other packets of raw motion data from a plurality of other trackers that are communicated by a plurality of other relay devices that do not receive the packets of raw motion data from the tracker, and process the packets and the other packets to identify the quadrant coverage associated with the tracker and quadrant coverage associated with each one of the plurality of other trackers to generate brushing data that is further processed to determine comparative brushing adequacy based on predetermined criteria, wherein the packets and the other packets arrive at the server at overlapping periods of time and in variable order, and wherein the server is configured to concatenate ones of the packets that are associated with a first same brushing activity, concatenate ones of the other packets that are associated with a second same brushing activity, verify integrity of the packets and the other packets with message digest, verify correct sequence ordering of the packets and the other packets with monotonically increasing counters, and verify message entirety with flag indicators.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685